DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 23 September 2020 and 07 January 2022 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “identify a traveling road that the vehicle is traveling” appears to be a typographical error and should be “identify a traveling road that the vehicle is traveling on”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “wherein the road identification unit is configured, on determination that the vehicle is traveling on an off-map road” appears to be a typographical error and should be “wherein the road based on a determination that the vehicle is traveling on an off-map road”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the road identification unit is configured, on determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward …” appears to be a typographical error and should be “the road identification unit is configured, based on determining that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward …”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “the road identification unit is configured, on the determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward …” appears to be a typographical error and should be “the road identification unit is configured, based on the determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward …”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “the road identification unit is configured, on determination that the vehicle has traveled past at least any one of the starting point and the ending point, to identify the 21traveling road …” appears to be a typographical error and should be “the road identification unit is based on determining that the vehicle has traveled past at least any one of the starting point and the ending point, to identify the 21traveling road …”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “determine a traveling lane that the vehicle is traveling among lanes …” appears to be a typographical error and should be “determine a traveling lane that the vehicle is traveling on among lanes …”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the road identification unit is configured, on determination that the vehicle is traveling toward the branch road, to determine…” appears to be a typographical error and should be “the road identification unit is configured, based on determining that the vehicle is traveling toward the branch road, to determine …”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the road identification unit is configured, on determination that the vehicle has changed the traveling lane to the side toward the branch road, to identify …” appears to be a typographical error and should be “the road identification unit is configured, based on determining that the vehicle has changed the traveling lane to the side toward the branch road, to identify …”.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“vehicle control device configured to …”, “position estimation unit [is] configured to …”, “map storage unit configured to …” and “road identification unit [is] configured to …”, “external recognition unit [is] configured to …”, “imaging unit that …”, “lane determination unit [is] configured to …” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specification does not describe a corresponding structure as performing the claimed function, and equivalents thereof of any of the terms (“vehicle control device configured to …”, “position estimation unit configured to …”, “map storage unit configured to …” and “road identification unit configured to …”, “external recognition unit configured to …”, “imaging unit that …”, “lane determination unit configured to …”) above. The “map storage unit” and the “imaging unit” are not recited in any part of the specification. See 35 USC 112(a) and 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely repeats the terms “vehicle control device”, “position estimation unit”, “road identification unit”, “external recognition unit” and “lane determination unit” without any direction 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Examiner NOTES that due to the claim limitations not being in a correct order and recited throughout the claims in variety of orders, the limitations “the road identification unit is configured, …, to …” in most claims are confusing/indefinite. Examiner has tried to point out to such issues as best as possible as outlined below; however, Applicant is advised to look further into the claims and the specification to ensure a proper recitation of all limitations. 

Claim 1 recites the limitation “a map storage unit configured to store map data where a coordinate of a road is described” in lines 4-5 of claim 1. Since it is not clear that Applicant is referring to any and all general road(s) described in the map data or not, all the future instances of any sort of road such as “connecting road”, “traveling 
Claim 1 is indefinite because of the recited limitations “the road identification unit is configured, …, to …” (two instances) in line 9 and in line 15. Since claim 1 previously recites “a road identification unit configured, …, to identify a traveling road” in line 6; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the limitations in line 9 and in line 15 or whether the limitations in line 9 and in line 15 are meant to replace the limitation in line 6.
Claim 1 is indefinite because of the recited limitation “wherein the road identification unit is configured, on determination that the vehicle is traveling on an off-map road that is not described in the map data, to determine whether or not a connecting road is described in the map data, the connecting road configured to connect the off-map road to an adjacent road that is adjacent to the off-map road, and concurrently to determine whether or not the vehicle is traveling on the off-map road toward the connecting road”. Due to the configuration of the claim language, it appears that the claim could be read as the connecting road being configured to connect and concurrently to determine. However, based on the specification, Examiner assumes it is the road identification unit which is configured to determine … and concurrently to determine … . Appropriate correction is required to avoid any indefiniteness due to confusion as a result of the configuration.
Claim 1 is indefinite because of the recited limitation “the road identification unit is configured, …, to start a process to identify the traveling road from a starting point a process to identify the traveling road from a starting point of the connecting road” to instead recite “the road identification unit is configured, …, to start the identifying the traveling road from a starting point of the connecting road” or any other way Applicant sees fit to make it clear that the identifying step is the same as the previously recited step and the claim is just clarifying that such process is started from a starting point of the connecting road based on the other determinations.

Claims 1, 2 and 4-8 are indefinite because of the recited limitation “connecting road”. It is unclear, to the Examiner, what connecting road Applicant is referring to. Based on the specification and Examiner’s understanding, Examiner suggests amending all instances of “connecting road” to instead recite “connecting link”.

Claim 2 is indefinite because of the recited limitations “the road identification unit is configured, …, to …” (two instances). Since claim 1 previously recites “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the 

Claim 3 is indefinite because of the recited limitations “the road identification unit is configured, …, to …” (two instances). Since claims 1 and 2 previously recite “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the limitations in claim 3 or whether the limitations in claim 3 are meant to replace the limitations in claims 1 and 2.
Claim 3 is indefinite because of the recited limitation “wherein the road identification unit is configured, when the adjacent road is determined to exist, to determine, based on the map data, whether or not the adjacent road extends in a direction opposite”. Since claim 2 previously recites “determine whether or not the adjacent road exists at a distance from the vehicle that is within a range of less than or equal to a predetermined threshold value”; it is unclear, to the Examiner, whether the limitation of claim 3 is regarding to when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value or the general determination of whether the adjacent road exists overall or not.

Claim 4 is indefinite because of the recited limitation “the road identification unit is configured, …, to …”. Since claim 1 previously recites “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the further configured to … for the limitations in claim 4 or whether the limitations in claim 4 are meant to replace the limitations in claim 1.

Claim 5 is indefinite because of the recited limitation “wherein the road identification unit is configured, on the determination that the vehicle is traveling on the off-map road that is not described in the map data, to determine whether or not the connecting road is described in the map data, the connecting road configured to connect the off-map road to the adjacent road that is adjacent to the off-map road”. It is unclear, to the Examiner, why the exact limitation of claim 1 is repeated in claim 5. Examiner believes such limitation should be omitted (if not omitted, Applicant is advised that the same claim objection to claim 1 would apply to claim 5 as well “on the” -> “based on the”).
Claim 5 is indefinite because of the recited limitation “the road identification unit is configured, on determination that the vehicle has traveled past at least any one of the starting point and the ending point, to identify the 21traveling road based on a result of determination whether or not the vehicle has traveled along the connecting road”. Since claim 1 previously recites “the road identification unit is configured, on determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road, to start a process to identify the traveling road from a starting point of the connecting road”; it is unclear, to the Examiner, whether these limitations are in any way related/connected to each other or not (Applicant is advised that the same “further” indefiniteness issue similar to claims above applies to 

Claim 6 is indefinite because of the recited limitation “the road identification unit is configured, by using a result of recognition by the external recognition unit, to determine whether or not the vehicle has traveled along the connecting road”. Since claims 1 and 5 previously recite “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the limitations in claim 6 or whether the limitations in claim 6 are meant to replace the limitations in claims 1 and 5 or whether the limitation of claim 6 “the road identification unit is configured, by using a result of recognition by the external recognition unit, to determine whether or not the vehicle has traveled along the connecting road” is in any way connected/related to the limitation of claim 5 “the road identification unit is configured, when the vehicle is traveling on the off-map road and when the connecting road is described in the map data, to further determine whether or not the vehicle has traveled past at least any one of the starting point of the connecting road and an ending point of the connecting road”.

Claim 7 is indefinite because of the recited limitations “the external recognition unit is configured, …, to … recognize the state …”. Since claim 6 previously recite “an external recognition unit configured, …, to …”; it is unclear, to the Examiner, whether the external recognition unit is further configured to … for the limitation in claim 7 or whether the limitation in claim 7 is meant to replace the limitations in claim 6.
Claim 7 is indefinite because of the recited limitations “the road identification unit is configured, …, to …determine”. Since claims 1 and 5 previously recite “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the limitations in claim 7 or whether the limitations in claim 7 are meant to replace the limitations in claims 1 and 5.

Claim 8 is indefinite because of the recited limitations “the external recognition unit is configured, …, to … recognize the state …”. Since claim 6 previously recites “an external recognition unit configured, …, to …”; it is unclear, to the Examiner, whether the external recognition unit is further configured to … for the limitations in claim 8 or whether the limitations in claim 8 are meant to replace the limitations in claim 6.
Claim 8 is indefinite because of the recited limitations “the road identification unit is configured, …, to …determine”. Since claims 1 and 5 previously recite “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the limitations in claim 8 or whether the limitations in claim 8 are meant to replace the limitations in claims 1 and 5.

Claim 9 is indefinite because of the recited limitations “the road identification unit is configured, …, to …determine”. Since claims 1 and 5 previously recite “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the 

Claim 10 is indefinite because of the recited limitations “the road identification unit is configured, …, to …” (three instances). Since claim 1 previously recites “a road identification unit configured, …, to …” in multiple instances; it is unclear, to the Examiner, whether the road identification unit is further configured to … for the limitations in claim 10 or whether the limitations in claim 10 are meant to replace the limitations in claim 1.
Claim 10 is indefinite because of the recited limitation “the road identification unit is configured, on determination that the vehicle is traveling toward the branch road, to determine, by following a result of determination by the lane determination unit, whether or not the vehicle has changed the traveling lane to a side toward the branch road”. It is unclear, to the Examiner, whether Applicant is referring to a result of a specific determination by the lane determination unit such as the one previously recited in claim 10 or a result of a general determination by the lane determination unit.

Claims 10-12 are indefinite because claims 10-12 are directed to a situation/embodiment that is completely different from what is happening in claims 1-9. 

Claim 11 is indefinite because of the recited limitation “the branch road that is described in the map data”. Such limitation lacks sufficient antecedent basis because the previous limitation recites “a branch road that is not described in the map data”.

Claim 12 is indefinite because of the recited limitation “the lane determination unit is configured, by using the surrounding image and each of the position and the direction of the vehicle that the position estimation unit has estimated, to determine the traveling lane”. Claim 10 previously recites “lane determination unit configured, by using a result of recognition by the external recognition unit, to determine a traveling lane”. It is unclear, to the Examiner whether “the surrounding image and each of the position and the direction of the vehicle” are in any way connected/related to “a result of recognition by the external recognition unit” or further using the surrounding image and each of the position and the direction of the vehicle that the position estimation unit has estimated, to determine the traveling lane” or whether the limitation of claim 12 is meant to replace the limitation of claim 10.

Claim limitations “vehicle control device”, “position estimation unit”, “road identification unit”, map storage unit”, “external recognition unit”, “imaging unit” and “lane determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely just states “vehicle control device”, “position estimation unit”, “road identification unit”, “external recognition unit” and “lane determination unit” without any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification does not recite the terms “map storage unit” and “imaging unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “estimate a position of the vehicle … identify a traveling road that the vehicle is traveling … on determination that the vehicle is traveling on an off-map road that is not described in the map data, to determine whether or not a connecting road is described in the map data, the connecting road configured to connect the off-map road to an adjacent road that is adjacent to the off-map road, and concurrently to determine whether or not the vehicle is traveling on the off-map road toward the connecting road … on determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road, to start a process to identify the traveling road from a starting point of the connecting road”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and determining and identifying information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine and identify the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim 1 “A vehicle control device configured to control an operation of a vehicle, the vehicle control device comprising: a position estimation unit configured to estimate a position … a map storage unit configured to store map data where a coordinate of a road is described; and a road identification unit configured, by cross-checking the position of the vehicle that the position estimation unit has estimated with the map data, to identify a traveling road … wherein the road identification unit is configured to determine … and to start a process to identify …”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the controlling and storing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “vehicle control device … a position estimation unit configured to estimate a position … a map storage unit … a road identification unit configured, by cross-checking the position of the vehicle that the position estimation unit has estimated with the map data, to identify a traveling road … wherein the road identification unit is configured to determine … and to start a process to identify …” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-12) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-12 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20150025802A1) in view of Tauchi (US20060111837A1).
Regarding claim 1, Kato discloses a vehicle control device configured to control an operation of a vehicle (see at least abstract and [0042]), the vehicle control device comprising: a position estimation unit configured to estimate a position of the vehicle (see at least [0029]); a map storage unit configured to store map data where a coordinate of a road is described (see at least [0029], [0034] and [0040]); wherein the road identification unit is configured, on determination that the vehicle is traveling on an off-map road that is not described in the map data, to determine whether or not a connecting road is described in the map data, the connecting road configured to connect the off-map road to an adjacent road that is adjacent to the off-map road, and concurrently to determine whether or not the vehicle is traveling on the off-map road toward the connecting road (see at least Figure 7A, Figure 8, [0006], [0045], [0046], [0048], [0052], [0054]-[0056] and [0062]), and the road identification unit is configured, on determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road, to start a process to guide/navigate from a starting point of the connecting road (see at least Figure 7A, [0010], [0050], [0052], [0054]-[0056], [0062] and [0110]).
(see at least [0005], [0006], [0009], [0010], [0044]-[0047], [0049], [0056], [0059], [0065] and [0069]-[0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified kato to incorporate the teachings of Tauchi which teaches a road identification unit configured, by cross-checking the position of the vehicle that the position estimation unit has estimated with the map data, to identify a traveling road that the vehicle is traveling and to start a process to identify the traveling road from a starting point of the connecting road as the process of guiding/navigating since they are both directed to vehicle control and incorporation of the teachings of Tauchi would increase efficiency and reliability of the overall system.

Regarding claim 2, Kato discloses wherein the road identification unit is configured, to determine whether or not the adjacent road exists at a distance from the vehicle that is within a range of less than or equal to a predetermined threshold value, and the road identification unit is configured, on the determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road, to suspend the guiding/navigating until the vehicle reaches the 20starting point of the connecting road, even when the adjacent road is determined to (see at least Figure 7A, [0010], [0050], [0052], [0054]-[0056], [0062] and [0110]).
Kato fails to disclose determine whether or not the adjacent road exists at the distance by cross-checking the position of the vehicle with the map data and to suspend identifying the traveling road until the vehicle reaches the 20starting point as the guiding/navigating. However, such matter is suggested by Tauchi (see at least [0005], [0006], [0009], [0010], [0044]-[0047], [0049], [0056], [0059], [0065] and [0069]-[0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified kato to incorporate the teachings of Tauchi which teaches determine whether or not the adjacent road exists at the distance by cross-checking the position of the vehicle with the map data and to suspend identifying the traveling road until the vehicle reaches the 20starting point as the guiding/navigating since they are both directed to vehicle control and incorporation of the teachings of Tauchi would increase efficiency and reliability of the overall system.

Regarding claim 3, Kato as modified by Tauchi discloses wherein the road identification unit is configured, when the adjacent road is determined to exist, to determine, based on the map data, whether or not the adjacent road extends in a direction opposite to a direction that the vehicle is traveling, and the road identification unit is configured, when the adjacent road extends in the direction opposite to the direction that the vehicle is traveling, to remove the adjacent road from potential (see at least Kato Figure 7A, [0010], [0050], [0052], [0054]-[0056], [0062] and [0110]).

Regarding claim 4, Kato as modified by Tauchi discloses wherein the road identification unit is configured, when a plurality of roads pass through the starting point, to identify the connecting road based on whether or not each of the plurality of roads passing through the starting point extends in a direction connecting the off-map road to the adjacent road (see at least Kato Figure 7A, Figure 8, [0010], [0045], [0046], [0048], [0050], [0052], [0054]-[0056], [0062] and [0110]).

Regarding claim 5, Kato as modified by Tauchi discloses wherein the road identification unit is configured, on the determination that the vehicle is traveling on the off-map road that is not described in the map data, to determine whether or not the connecting road is described in the map data, the connecting road configured to connect the off-map road to the adjacent road that is adjacent to the off-map road (see at least Kato Figure 7A, Figure 8, [0006], [0045], [0046], [0048], [0052], [0054]-[0056] and [0062]), the road identification unit is configured, when the vehicle is traveling on the off-map road and when the connecting road is described in the map data, to further determine whether or not the vehicle has traveled past at least any one of the starting point of the connecting road and an ending point of the connecting road (see at least Kato Figure 7A, [0010], [0045], [0046], [0048], [0050], [0052], [0054]-[0056], [0062] and [0110]), and the road identification unit is configured, on determination that the vehicle has traveled past at least any one of the starting point (see at least Kato Figure 7A, Figure 8, [0010], [0050], [0052], [0054]-[0056], [0062] and [0110]).

Regarding claim 6, Kato as modified by Tauchi discloses an external recognition unit configured to acquire information indicating a state of an external environment of the vehicle, wherein the road identification unit is configured, by using a result of recognition by the external recognition unit, to determine whether or not the vehicle has traveled along the connecting road (see at least Kato Figure 7A, Figure 8, [0010], [0045], [0046], [0048], [0050], [0052], [0054]-[0056], [0062] and [0110]).

Regarding claim 9, Kato discloses wherein the road identification unit is configured to determine that the vehicle has traveled past at least any one of the starting point and the ending point (see at least Kato Figure 7A, [0010], [0045], [0046], [0048], [0050], [0052], [0054]-[0056], [0062] and [0110]).
Kato fails to disclose determining that the vehicle has traveled past at least any one of the starting point and the ending point by cross-checking the position of the 22vehicle with the map data. However, such matter is suggested by Tauchi (see at least [0005], [0006], [0009], [0010], [0044]-[0047], [0049], [0056], [0059], [0065] and [0069]-[0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified kato to incorporate the teachings of Tauchi which teaches determining that the vehicle has traveled past at least any one of the starting point and the ending point by cross-checking the position of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20150025802A1) in view of Tauchi (US20060111837A1) in further view of Kodaira (JP2008032557A). 
Regarding claim 7, Kato as modified by Tauchi fails to disclose wherein the external recognition unit is configured, by acquiring a surrounding image of the vehicle from an imaging unit that photographs the surrounding image, to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the surrounding image, to determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle has traveled along the connecting road. However, such matter is suggested by Kodaira (see at least [0006]-[0008], [0044]-[0049], [0056]-[0060] and [0069]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato as modified by Tauchi to incorporate the teachings of Kodaira which teaches wherein the external recognition unit is configured, by acquiring a surrounding image of the vehicle from an imaging unit that photographs the surrounding image, to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the surrounding image, to determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle has traveled along the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20150025802A1) in view of Tauchi (US20060111837A1) in further view of Tabeta (JP2012032269A).
Regarding claim 8, Kato as modified by Tauchi fails to disclose wherein the external recognition unit is configured, by acquiring a signal indicating acceleration of the vehicle from an acceleration sensor that detects the acceleration, to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the acceleration, to determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle has traveled along the connecting road. However, such matter is suggested by Tabeta (see at least [0016], [0041]-[0044], [0064], [0065], [0071] and [0088]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato as modified by Tauchi to incorporate the teachings of Tabeta which teaches wherein the external recognition unit is configured, by acquiring a signal indicating acceleration of the vehicle from an acceleration sensor that detects the acceleration, to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the acceleration, to determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20150025802A1) in view of Tauchi (US20060111837A1) in further view of Kagawa (JP2004341941A).
Regarding claim 10, Kato as modified by Tauchi discloses an external recognition unit configured to acquire information indicating a state of an external environment of the vehicle (see at least Kato Figure 7A, Figure 8, [0010], [0045], [0046], [0048], [0050], [0052], [0054]-[0056], [0062] and [0110]); wherein the road identification unit is configured to determine whether or not the vehicle is traveling toward a branch road that is not described in the map data from a road that is described in the map data (see at least Kato Figures 9A-10 and [0065]-[0072]).
Kato as modified by Tauchi fails to disclose a lane determination unit configured, by using a result of recognition by the external recognition unit, to determine a traveling lane that the vehicle is traveling among lanes that the traveling road includes, the road identification unit is configured, on determination that the vehicle is traveling toward the branch road, to determine, by following a result of determination by the lane determination unit, whether or not the vehicle has changed the traveling lane to a side toward the branch road, and the road identification unit is configured, on determination that the vehicle has changed the traveling lane to the side toward the branch road, to identify that the vehicle is traveling on the branch road. However, such matter is (see at least [0008]-[0018], [0034], [0037]-[0045], [0048]-[0056] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato as modified by Tauchi to incorporate the teachings of Kagawa which teaches a lane determination unit configured, by using a result of recognition by the external recognition unit, to determine a traveling lane that the vehicle is traveling among lanes that the traveling road includes, the road identification unit is configured, on determination that the vehicle is traveling toward the branch road, to determine, by following a result of determination by the lane determination unit, whether or not the vehicle has changed the traveling lane to a side toward the branch road, and the road identification unit is configured, on determination that the vehicle has changed the traveling lane to the side toward the branch road, to identify that the vehicle is traveling on the branch road since they are all directed to vehicle control and incorporation of the teachings of Kagawa would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 11, Kato as modified by Tauchi discloses wherein the position estimation unit is configured, based on a global navigation satellite system (GNSS), to estimate each of the position and a direction of the vehicle (see at least Kato [0029] and [0030]).
Kato as modified by Tauchi fails to disclose the road identification unit is configured, by comparing each of the position and the direction of the vehicle with each of a position and a direction of the branch road that is described in the map data, to determine whether or not the vehicle is traveling toward the branch road. However, such (see at least [0008]-[0018], [0034], [0037]-[0045], [0048]-[0056] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato as modified by Tauchi to incorporate the teachings of Kagawa which teaches the road identification unit is configured, by comparing each of the position and the direction of the vehicle with each of a position and a direction of the branch road that is described in the map data, to determine whether or not the vehicle is traveling toward the branch road since they are all directed to vehicle control and incorporation of the teachings of Kagawa would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 12, Kato as modified by Tauchi discloses wherein the position estimation unit is configured, based on a global navigation satellite system (GNSS), to estimate each of the position and a direction of the vehicle (see at least Kato [0029] and [0030]).
Kato as modified by Tauchi fails to disclose the external recognition unit is configured, as the information indicating the state of the external environment of the vehicle, to acquire a surrounding image of the vehicle; and the lane determination unit is configured, by using the surrounding image and each of the position and the direction of the vehicle that the position estimation unit has estimated, to determine the traveling lane. However, such matter is suggested by Kagawa (see at least [0008]-[0018], [0033], [0034], [0037]-[0045], [0048]-[0056], [0071], [0086] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato as modified by Tauchi to incorporate the .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 17/041,686 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of copending Application No. 17/041,686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the current application can be mapped directly to claims 9-12 of copending Application No. 17/041,686.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of copending Application No. 17/041,686 in view of Kato (US20150025802A1) as modified by Tauchi (US20060111837A1). Claims 6-12 can be mapped directly to claims 2-8 of copending Application No. 17/041,686 except for the limitations “and concurrently to determine whether or not the vehicle is traveling on the off-map road toward the connecting road, and the road identification unit is configured, on determination that the connecting road  in view of Kato (US20150025802A1) as modified by Tauchi (US20060111837A1), see 35 USC 103 above.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.M./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667